Citation Nr: 1516553	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 1995 to December 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, the Board requested a VHA medical advisory opinion.


FINDING OF FACT

It is reasonably shown that the Veteran's multiple sclerosis had onset during his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.




Legal Criteria, Factual Background, and Analysis

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For multiple sclerosis, service connection may be granted if the disease becomes manifest to a compensable degree within seven years following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A review of the Veteran's service treatment records (STRs) show that in May 1995, the Veteran sought treatment for left eye itching and burning, though he denied blurriness and trauma.  In August 1995, the Veteran complained of dizziness and headaches; the assessment was dehydration.  Also in August 1995, the Veteran was seen for complaints of shaking hands and irritability; the assessment was stress, but in September 1995, it was noted that a mental health evaluation showed a long-standing pattern of personal maladjustment.  Also in September 1995, the Veteran again reported dizziness and headaches which he reported occurring over the past 2 months.  In October 1995, the Veteran reported experiencing migraine headaches for approximately 6 months; an October 1995 head CT scan was normal.  Also in October 1995, it was noted that the Veteran attempted to overdose on prescribed medications.  On his November 1995 report of medical history, the Veteran noted his recurrent headaches as well as dizziness and fainting spells which the examiner noted tended to occur first thing in the morning. 

After service, in May 2000, the Veteran sought private treatment for numbness on the left side of his face which had occurred for 3 to 4 days.  He reported that he had a similar episode about 4 months earlier.  The diagnosis was Bell's Palsy. 

In April 2001, the Veteran sought private treatment for burning in his left shoulder as well as left leg and left elbow numbness.  He also reported numbness and pain in both knees and arms, and that he lost his balance when he stood.  He reported that a water pump had fallen on his head and that he had had these symptoms for 2 to 3 days.  X-rays of the cervical and thoracic spine were normal.  The diagnosis was possible neuropathic pain and he was instructed to follow-up with his primary care physician. 

In February 2008, the Veteran sought private treatment for dizziness and lightheadedness.  He also reported chest pain, nausea, and vomiting.  The diagnoses were gastroenteritis and mild orthostasis secondary to mild dehydration. 

In June 2008, the Veteran sought treatment for left eye vision loss.  He denied trauma, but reported that years earlier he had intermittent numbness on various parts of his body.  The assessment was left eye neuritis with a remote history of intermittent paresthesias.  On a consultation for his left optic neuritis, the Veteran reported that since he was 21, he had had episodes of numbness on the left side of his body which would resolve after a few days.  A subsequent MRI of the head revealed white matter disease.  Based on these findings, it was felt that the Veteran had optic neuritis as well as demyelinating disease (possible MS).

A July 2008 statement by Dr. E. G., M.D., indicates a diagnosis of probable multiple sclerosis noting that the Veteran had been discharged with his left eye vision improving and that an MRI of the brain showed multifocal deep white matter disease.  Dr. E. G. indicated probable MS given his recent history of left optic neuritis and long history of recurrent paresthesias.  A January 2009 statement by Dr. E. G. reiterates that the Veteran had been diagnosed with MS in June 2008 and that the diagnosis was based on a very long history of recurrent paresthesias since the age of 21, recent history of left optic neuritis, MRI results showing white matter lesions, and CSF findings positive for inflammatory process. 

An August 2009 statement by the Veteran's representative notes that according to the National Multiple Sclerosis Society, symptoms of MS can include headaches, dizziness, emotional changes, and tremors. 

On October 2011 VA neurological examination, the Veteran reported that in June 2008, he had acute onset of vision loss in the left eye followed by unsteadiness of gait and vertigo, and that after undergoing testing, he was diagnosed with MS.  He reported that since then he has experienced intermittent periods of vertigo, dizziness, and unsteadiness, and that that he may have had some symptoms of his MS since 2000.  The examiner diagnosed multiple sclerosis and noted that examination demonstrated mild residual symptoms involving principally left hemiataxia, but that there was no clinical evidence to suggest that the symptoms or disorder should be service connected. 

On October 2012 VA examination, the examiner noted the Veteran's frequent migraine headaches during service.  The Veteran reported that about a year and a half after discharge, he had some tingling and numbness on the left side of his face which was said to be Bell's Palsy and that his symptoms resolved.  The examiner noted a lack of medical records over the years suggesting a neurological disability until he was diagnosed with MS in 2008, but did note that the Veteran had an episode of syncope where he fell and following had some numbness and tingling briefly in 2001.  The Veteran's main symptomatology was noted as continuing chronic headaches with mixed migraines.  The examiner found the Veteran has a history compatible with multiple sclerosis, but there is no definitive documentation that the Veteran had any multiple sclerosis from his discharge in 1995 to 2002.  Specifically, the examiner noted that he had lesions at the time of the 2008 MRI so there was some active disease earlier than the optic neuritis itself, but there is no documentation of when this occurred and the first evidence is 6 years after the 7 year presumption period ended (i.e., 2008).

The March 2015 VHA opinion notes that MS is the most common autoimmune inflammatory demyelinating disease of the central nervous system and that is characterized pathologically by multiple focal areas of demyelination with loss of oligodendrocytes and astroglial scarring.  The core requirement for diagnosis of MS is the demonstration of central nervous system lesions dissemination in time and space based upon either clinical findings alone or a combination of clinical and MRI findings.  The typical patient presents as a young adult with one or more clinically distinct episodes of central nervous system dysfunction such as optic neuritis, long tract symptoms, or a brainstem/spinal cord syndrome followed by partial resolution.  The VHA medical advisor noted that dissemination in space is demonstrated by clinical attacks implicating multiple central nervous systems.  Some common sites of attacks include the optic nerve manifesting in loss of vision, eye pain, or delayed visual evoked potentials; spinal cord syndromes manifesting in numbness, tingling, or sharp pains in the arms, shoulders, legs, chest, and sides of the body; periventricular juxtacortical lesions which may cause weakness, numbness, cognitive impairment, depression, fatigue, and imbalance; and brain stem lesions which may cause double vision, facial numbness, trigeminal neuralgia, dizziness, slurred speech, tremor, imbalance, and weakness or numbness of the arms and legs. 

The medical advisor found that it is at least as likely as not that the Veteran's currently diagnosed MS was first manifested during his active duty service by clinical attacks from demyelinating lesions in the brain such as shaking hands, loss of temper, and forgetfulness as reported in August 1995, dizziness as reported in September 1995, and visible tremor and dizziness as reported in October and November 1995.  The medical advisor also included supporting medical literature with the opinion.

The Veteran's private treatment records show that the diagnosis of MS was, at least in part, based on a long history of recurrent paresthesias since the Veteran was 21.  The October 2012 VA examiner noted that despite no documentation, the Veteran had a medical history compatible with MS and that while lesions were not detected by an MRI until 2008, there had been some active disease prior to that date.  Finally, the VHA examiner indicated that the instances of dizziness, tremor, forgetfulness, and irritability in service were at least as likely as not from demyelinating lesions in the brain and that the Veteran's MS was first manifested in service.  The Board finds the VHA opinion highly probative and persuasive as it was prepared by a medical expert and includes significant discussion of the Veteran's medical history as well as supporting medical documentation.  As such, the Board finds that service connection for multiple sclerosis is warranted. 


ORDER

The appeal seeking service connection for multiple sclerosis is granted. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


